Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered February 19, 2004, which, in an action for personal injuries sustained in a fall on defendants’ premises, granted defendants’ motion for summary judgment dismissing the complaint, affirmed, without costs.
The action was properly dismissed for lack of evidence that defendants received any complaints or otherwise acquired actual notice of the alleged wetness, or that the wetness had existed for a sufficient period of time for defendants to have acquired constructive notice (see Matcousky v Days Hotel, 10 AD3d 557 [2004]). That it had been snowing, and that defendants had a security guard posted near where plaintiff fell, do not, by themselves, raise an issue of fact as to notice (Verde-Stefani v Melohn Props., Inc., 13 AD3d 255 [2004]). We have considered plaintiffs other arguments and find them unavailing. Concur— Sullivan, J.P., Williams, Gonzalez and McGuire, JJ.